PER CURIAM.
Appellant was charged with child molesting pursuant to Section 800.04, Florida Statutes, F.S.A. A plea of nolo contendere was accepted by the trial court after a diligent inquiry to determine whether said plea was freely and voluntarily entered. Subsequently, the appellant was sentenced to serve a period of ten years in the state penitentiary upon the trial court’s adjudication of the appellant’s guilt to the charges set forth in the information.
Conviction under Section 800.04, Florida Statutes, F.S.A., brings the appellant within the purview of Chapter 801, Florida Statutes, F.S.A. Baker v. State, Fla.App.2nd, 1967, 194 So.2d 687, and Baker v. State, Fla.App.2nd, 1968, 206 So.2d 441. In Wolf v. State, Fla.App.2nd, 1973, 282 So.2d 668, under substantially similar circumstances, it was established that strict compliance with Section 801.051 was mandatory.
The record in this case is devoid of any indication that Section 801.051, Florida Statutes, F.S.A., was complied with. Accordingly, under the authority of Wolf, supra, we must remand the case to the trial court for proceedings in compliance with the provisions of Chapter 801.
MANN, C. J., and HOBSON and BOARD MAN, JJ., concur.